



EXHIBIT 10.c

SEVENTH AMENDMENT TO HUFFY CORPORATION

1998 KEY EMPLOYEE STOCK PLAN







This Seventh Amendment is made and effective as of April 22, 2004, to the 1998
Key Employee Stock Plan (the “Plan”), under the following circumstances:




The Company desires to amend the Plan and the amendment was approved and adopted
by the Board of Directors of the Company on February 10, 2004 and by
Shareholders of the Company on April 22, 2004.




NOW, THEREFORE, the Plan shall be amended as follows:




1.

Definitions. All capitalized terms herein, unless otherwise specifically defined
in this Amendment, shall have the meanings given to them in the Plan.




2.

Amendment to Section 5(a).  The first sentence of Section 5(a) of the Plan is
hereby amended in its entirety to read as set forth below:




“(a)

The total number of shares of Common Stock which may be issued in the aggregate
under this Plan, the 1998 Director Stock Incentive Plan and the 1998 Restricted
Share Plan shall not exceed 2,606,714 shares subject, however, to adjustments
required under the provisions of Section 5(d) hereof.”




3.

Effective Date and Affirmation.  This Amendment shall be effective as of April
22, 2004.  Except as amended hereby and the First, Second, Third, Fourth, Fifth
and Sixth Amendments, the Plan remains unchanged and in full force and effect.




IN WITNESS WHEREOF, this Seventh Amendment has been executed as of April 23,
2004.




HUFFY CORPORATION







/s/ Nancy A. Michaud






Nancy A. Michaud

Vice President – General Counsel

and Secretary


